

117 HR 3950 IH: Veterans Medical Legal Partnerships Act of 2021
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3950IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Scanlon (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize a State veterans assistance program, and for other purposes.1.Short titleThis Act may be cited as the Veterans Medical Legal Partnerships Act of 2021.2.FindingsCongress makes the following findings:(1)Medical-Legal Partnerships (hereinafter referred to as MLPs) are holistic care models that integrate legal expertise and services into health care settings or delivery systems to address underpinning social and legal needs that negatively affect the health outcomes of veterans and their families.(2)MLPs build upon the traditional legal clinic model by leveraging the unique, historical collaborations between legal services organizations and medical providers.(3)Among other things, MLPs screen for, and then aim to resolve legal issues veterans present, that may include income security issues, unsafe housing, impending evictions, family law matters, benefit concerns, elder abuse, and guardianship issues. Especially during the COVID–19 pandemic, these needs were also shown to have direct implication on population health and the stability of our economy.(4)In addition to providing direct legal services, MLPs help to improve quality and increase value in health care delivery systems by engaging in activities such as trainings for clinical teams and helping health care providers optimize their services.(5)MLPs have experienced steady growth and reach since they were first developed in the mid-1990s. In 2020 alone, some 450 MLPs in 49 States helped more than 75,000 individuals resolve health-harming legal needs. In recent years, MLPs have flourished as effective models of care for veterans.(6)Veterans are disproportionately at higher risk for health problems, many of which are exacerbated by unmet social and legal needs. The percentage of veterans who have at least one disability is double that of non-veterans, and 41 percent of veterans have mental health conditions such as depression, traumatic brain injury, post-traumatic stress disorder (PTSD), and substance use disorder.(7)Veterans are also at higher risk of having legal issues, with one recent study finding an average of 1.5 legal issues per veteran. The most common civil legal needs included lack of access to VA benefits, custodial issues, and housing issues like eviction. Unmet legal needs are particularly harmful to the more than 1.7 million veterans with family incomes below 125 percent of Federal poverty level. In fact, a 2017 analysis found that civil legal problems related to veterans’ issues affected 13 percent of low-income households with veterans or other military personnel. For these households, the most common legal problems were in the areas of health or health care, consumer finance issues, and employment.(8)MLPs have proven to be a successful model of addressing issues related to veteran care. One study found that Veterans who received treatment at MLPs showed significant mental health improvement and even improvements in their housing and income. Additionally, MLPs have been found to decrease readmission rates, length of inpatient hospital stays, and visits to the emergency room.(9)In Indiana, a 2018 grant from Indiana Department of Veterans Affairs made possible an MLP between Veteran Health Indiana and Indiana Legal Services, Inc. and enabled veterans to access critical civil legal services they may not otherwise have received.(10)A study assessed 4 MLPs in Connecticut and New York and found that 75 percent of veterans reached their legal goal in the one-year study period, and in the first three months, those who received full legal representation showed significant reductions in symptoms of hostility, paranoia, psychosis, generalized anxiety disorder, and post­trau­matic stress disorder.(11)In 2017, a study designed to evaluate an MLP at UMass Memorial Hospital found that patients referred by healthcare workers to Legal Aid commonly had other legal problems which the attorneys could also help them address and 86 percent of clients said they would use the program again.(12)Currently, the overwhelming majority of MLPs operate in Federal veteran’s facilities. States operate hundreds of veteran’s homes, treatment facilities, and support programs that do not have MLPs or access to civil legal providers.3.State veterans pilot grant programSubpart 2 of part E of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10171) is amended by inserting before chapter B the following new chapter:ASTATE VETERANS JUSTICE ASSISTANCE PROGRAM511.Short titleThis chapter may be cited as the State Veterans Rehabilitation Program Act of 2021 or the SVets Act of 2021.512.State veterans justice assistance program(a)EstablishmentThe Attorney General shall make grants to eligible entities that have established or have plans to create medical legal partnerships that aim to reduce recidivism, promote rehabilitation and prevent victimization or partner with a State and unit of local government veteran facilities, including nursing homes, assisted living facilities, long-term care facilities, healthcare facilities, and mental health clinics. The partnership shall focus on veterans whose medical needs put them at risk of recidivism or reoffending or becoming victim to a crime.(b)PrioritizationThe partnership shall prioritize veterans who, because of an associated health concern, are—(1)facing homelessness;(2)unemployment; or(3)or at risk of fraud, abuse, or other victimization.(c)Grant periodA grant awarded under this chapter shall be for a period of not more than 5 years.(d)Eligible entityAn entity is eligible for a grant under this chapter if the entity is—(1)a unit of local government in partnership with a nonprofit organization; or(2)a State in partnership with a nonprofit organization;that operates or demonstrates a plan to operate a medical legal partnership. (e)ApplicationTo receive a grant under this chapter, an eligible entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including a detailed description of the need for the grant and an account of the number of individuals the eligible entity expects to benefit from the grant.(f)Administrative costsNot more than 5 percent of a grant awarded under this chapter may be used for costs incurred by the eligible entity to pay for administrative costs.(g)Construction costsNotwithstanding any other provision of this Act, no funds provided under this chapter may be used, directly or indirectly, for construction projects, other than new construction to accommodate a medical legal partnership and may not constitute more than 5 percent of a eligible entity’s grant award.(h)Medical legal partnership definedThe term medical legal partnership means any State or unit of local government and nonprofit that screens and addresses legal issues for veterans, including legal issues related to income security, housing, evictions, family law, public benefits, elder abuse, post-conviction relief, and guardianship.513.Authorization of appropriationsThere is authorized to be appropriated $6,500,000 for each of fiscal years 2022 through 2027 to carry out this chapter..4.State veterans pilot justice assistance programSection 3 of the Veteran Treatment Court Coordination Act of 2019 (34 U.S.C. 10651a) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(2)by inserting the following new subsection:(c)PreferenceIn awarding grants, the Attorney General may provide a grant selection preference to jurisdictions that provide a plan to work with Federal or State medical legal partnerships to reduce recidivism and promote rehabilitation.; and(3)by adding at the end the following new subsection:(f)Medical legal partnership definedThe term medical legal partnership has the meaning given such term in section 512 of the Omnibus Crime Control and Safe Streets Act of 1968..5.VA medical legal partnershipsSection 6304(b) of title 38, United States Code, is amended to read as follows:(b)Medical legal partnershipsThe Secretary may establish and maintain medical legal partnerships to screen veterans for civil legal matters associated with the provision of health care or other benefits provided by the Department and facilitate the provision of no-cost legal services at Department facilities.(c)DefinitionsIn this section:(1)Medical legal partnershipThe term medical legal partnership means has the meaning given such term in section 512 of the Omnibus Crime Control and Safe Streets Act of 1968.(2)Civil legal mattersThe term civil legal matters means non-criminal legal matters, including issues related to health care, housing, government benefits, employment, educational services, family law, post-conviction relief, and trusts and estates..